DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12 February 2021 has been entered. Claims 1-25 remain pending in this application.  Claim 10 has been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12 November 2020. 

Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant has argued that Ito teaches a strip-like dielectric layer provided on a circumferential surface of the central portion of the probe.  Applicant argues that Ito is directed toward a probe having an impedance matching function and capable of coping with a narrow pitch arrangement without using a coaxial cable structure.  In particular, Applicant argues that Ito specifically points out that the problem tied to the coaxial structure of the probe is that the outer diameter of the coating layer becomes the outer diameter of each probe and therefore the probe diameter remarkably increases.  Applicant argues a technical expert in the field could not consider to modify the probe structure as described by Ito with a coating layer covering the body of the 
Applicant has further argues that Ito provides for short-circuiting all the contact probes of the test head while the present application as claimed include to different groups of contact probes adapted to carry a different type of signal.  
The Examiner has carefully considered these arguments but respectfully cannot agree for the following reasons.  
Regarding the assertion that Ito teaches away from each contact probe of a second group of the plurality of contact probes being surrounded by a coating layer made of an insulating material because Ito discloses the use of strip-like dielectric layers provided on a circumferential surface of a portion of the probe, the Examiner notes “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP 2123.  As pointed out by the Applicant, Ito’s disclosure is directed toward a strip-like dielectric layer in order to achieve a narrow pitch arrangement (see Ito para [0001]).  However, one of ordinary skill in the art would understand from Ito that while a probe with a strip like dielectric layer is advantageous for achieving a certain pitch, a probe with a surrounding dielectric layer will also work for 
Regarding the argument that Ito provides for short-circuiting all the contact probes of the test head while the present application includes different groups of contact probes adapted to carry a different type of signal.  The Examiner notes Ito teaches in para [0043] that the probe 22 includes a signal probe 22a, a power probe 22b, and a grounding probe 22c.  Para [0051] recites that the signal probe 22a communicates high-frequency signals between the tester and the object to be inspected.  Thus Ito teaches different groups of contact probes adapted to carry different types of signals.
Regarding claims 2-25, Applicant has relied upon arguments similar to those presented above with respect to claim 1.  These arguments have been carefully considered but are not persuasive for at least the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11-16, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Ito JP 2014112046 (Ito) in view of Hsu et al. US 2016/0274147 (Hsu).
Regarding claim 1, Ito teaches (Figs. 1-2) a testing head (see Fig. 1 – probe card 10) comprising:
a plurality of contact probes (see Fig. 1 – plurality of probes 22), each contact probe comprising: 
a first end region and a second end region (see Fig. 2 – each probe 22 includes first end region and second end region at respective distal ends of main body 50.  First end region is probe tip which contacts DUT 14a as shown in Fig. 1.  Second end region is probe tip opposite that defined as first end region); and 
a body which extends between the first end region and the second end region (see Fig. 2 – probe 22 includes main body 50); and
at least one guide provided with a plurality of housing guide holes for housing the plurality of contact probes (see Figs. 1-2- plate 42a includes plurality of probe guide holes 48a through which probes 22 are positioned) and comprising at least one conductive portion (see Fig. 2 – GND layer 52a),
wherein the at least one conductive portion includes at least one group of the plurality of housing guide holes and electrically connects contact probes of a first group of the plurality of contact probes (see Fig. 2 – GND layer 52a is electrically connected to metal layer 56 of the probe.  As shown in Fig. 2, for the probe grouping of 22C, metal layer 56 is directly connected to the probe body 50.  Therefore, the GND layer 52a is electrically connected to probes 22C by way of metal layer 56. See translation para [0049]), the contact probes of the first group sliding in housing guide holes realized in the at least one conductive portion and being adapted to carry a same signal (see Fig. 2 – probes 22C are sliding in the guide holes 48a and are adapted to carry GND signal per para [0043]), and
wherein each contact probe of a second group (see Fig. 2 – probes 22a considered the second group) of the plurality of contact probes is covered by a coating layer made of an insulating material (see Fig. 2 – probes 22a include dielectric layer 54 adjacent to main body 50 per para [0044]) and extending along the body of each contact probe of the second group (see Fig. 2 – probes 22a include dielectric layer 54 adjacent to main body 50 per para [0044]), the coating layer insulating the contact probes of the second group from the at least one conductive portion of the at least one guide (see Fig. 2 – dielectric layer 54 insulates the main body 50 of probe 22a from the GND layer 52a).
Ito teaches the coating layer made of an insulating material (see Fig. 2 – dielectric layer 54), however, Ito does not explicitly teach the probes being surrounded by the coating layer.
Hsu teaches (Figs. 1 and 4A) the probes being surrounded by the coating layer (see Fig. 1 and 4A – probes 240 are surrounded by insulating materials 250.  See cross section shown in Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to surround the probes as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to prevent any shorting of the probes with other electrical paths.
Regarding claim 2, Ito teaches (Figs. 1-2) the testing head of claim 1, wherein the at least one conductive portion is apt to be connected to a common signal reference selected from a ground reference, a power reference, or an operating signal reference (see Fig. 2- GND layer 52a is connected to GND signal considered an operating signal reference).
Regarding claim 3, Ito teaches (Figs. 1-2) the testing head of claim 1, wherein the at least one conductive portion is at one face of the at least one guide (see Fig. 2- GND layer 52a is on the face of plate 41a).
Regarding claim 8, Ito  teaches (Figs. 1-2) the testing head of claim 1, but does not explicitly teach wherein the coating layer is a thin film having a thickness of less than 2 μm.
Hsu teaches (Figs. 4A-4B) the coating layer is a thin film having a thickness of less than 2 μm (see Fig. 4A-4B – the pitch P1 between the through holes 212 is 100 nm per para [0027].  Since the pitch includes the thickness of the probe and the thickness of the insulating materials in addition to the space between the holes, it is clear that the thickness of the insulating materials 250 is less than 2 μm since the pitch is considerably smaller at 100 nm.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to have a thickness less than 2 μm as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve fine resolution wire spacing.  It is further noted that change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105, USPQ 237 (CCPA 1955).
Regarding claim 9, Ito teaches (Figs. 1-2) testing head of claim 1, wherein the coating layer is made by an insulating material selected from a polymeric or an organic insulating material (see Figs. 1-2 – dielectric layer 54 is polyimide per para [0044]).
Regarding claim 11, Ito teaches (Figs. 1-2) the testing head of claim 1, but does not explicitly teach wherein the coating layer extends along the whole body of each contact probe of the plurality of contact probes of the second group.
Hsu teaches (Fig. 2) the coating layer extends along the whole body of each contact probe of the plurality of contact probes of the second group (see Fig. 2 – insulating material 250 extends along the whole body of probe 240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to extend along the whole body of each probe as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to minimize shorting and cross talk as taught by Hsu. 
Regarding claim 12, Ito teaches (Figs. 1-2) the testing head of claim 1, but does not teach wherein the coating layer extends only in a section of said body of each contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head.
Hsu teaches (Fig. 2) the coating layer extends only in a section of said body of each contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head (see Fig. 2 – insulating material 250 extends along a portion of the probe 240 including portion of probe in through hole 222.  The ends of the probe are exposed and therefore meets the claimed limitation of “coating layer extends only in a section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to extend only in a section of the body including one to be housed in a housing guide hole as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to isolate probes from unwanted shorting or crosstalk.
Regarding claim 13, Ito teaches (Figs. 1-2) the testing head of claim 1, wherein the conductive portion is made of a metallic material selected from copper, gold, silver, palladium, rhodium and their alloys (see para [0042] – GND layer 52a is made of copper, nickel, and gold).
Regarding claim 14, Ito teaches (Figs. 1-2) the testing head of claim 1, wherein the at least one guide is in proximity to a device under test (see Fig. 1 – plate 42a is in proximity to electrode pad 14 of semiconductor wafer 14) and comprises circuital components electrically connected to the at least one conductive portion (see Fig. 2- plate 42a includes bypass path 52c serving as a circuit element to connected plates 42a and 42b).
Regarding claim 15, Ito teaches (Figs. 1-2) the testing head of claim 14, wherein the circuital components are filtering elements (see Fig. 1-2 – the bypass path 52c serves to form a grounded enclosure around the probes 240.  This filters noise and is therefore considered a “filtering element.”).
Regarding claim 16, Ito teaches (Figs. 1-2) a testing head (see Fig. 1 – probe card 10) comprising:
a plurality of contact probes (see Fig. 1 – plurality of probes 22), each contact probe comprising: 
a first end region and a second end region (see Fig. 2 – each probe 22 includes first end region and second end region at respective distal ends of main body 50.  First end region is probe tip which contacts DUT 14a as shown in Fig. 1.  Second end region is probe tip opposite that defined as first end region); and 
a body which extends between the first end region and the second end region (see Fig. 2 – probe 22 includes main body 50); and
at least one guide provided with a plurality of housing guide holes for housing the plurality of contact probes (see Figs. 1-2- plate 42a includes plurality of probe guide holes 48a through which probes 22 are positioned) and comprising at least one conductive portion (see Fig. 2 – GND layer 52a),
wherein the at least one conductive portion surrounds at least one group of the plurality of housing guide holes and electrically connects contact probes of a first group of the plurality of contact probes (see Fig. 2 – GND layer 52a is electrically connected to metal layer 56 of the probe.  As shown in Fig. 2, for the probe grouping of 22C, metal layer 56 is directly connected to the probe body 50.  Therefore, the GND layer 52a is electrically connected to probes 22C by way of metal layer 56. See translation para [0049]), the contact probes of the first group sliding in housing guide holes realized in the at least one conductive portion and being adapted to carry a same signal (see Fig. 2 – probes 22C are sliding in the guide holes 48a and are adapted to carry GND signal per para [0043]),
wherein each contact probes of a second group of the plurality of contact probes (see Fig. 2 – probes 22a considered the second group) is covered by a coating layer made of an insulating material (see Fig. 2 – probes 22a include dielectric layer 54 adjacent to main body 50 per para [0044])  and extending along the body of each contact probe of the second group (see Fig. 2 – probes 22a include dielectric layer 54 adjacent to main body 50 per para [0044), the coating layer insulating the contact probes of the second group from the at least one conductive portion of the at least one guide (see Fig. 2 – dielectric layer 54 insulates the main body 50 of probe 22a from the GND layer 52a), and
wherein the at least one conductive portion is apt to be connected to a common signal reference selected from a ground reference, a power reference, or an operating signal reference (see Fig. 2- GND layer 52a is connected to GND signal considered an operating signal reference).
Ito teaches the coating layer made of an insulating material (see Fig. 2 – dielectric layer 54), however, Ito does not explicitly teach the probes being surrounded by the coating layer.
Hsu teaches (Figs. 1 and 4A) the probes being surrounded by the coating layer (see Fig. 1 and 4A – probes 240 are surrounded by insulating materials 250.  See cross section shown in Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to surround the probes as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to prevent any shorting of the probes with other electrical paths.
Regarding claim 20, Ito teaches (Figs. 1-2) the testing head of claim 1, wherein the coating layer is made by an insulating material selected from a polymeric or an organic insulating material (see Figs. 1-2 – dielectric layer 54 is polyimide per para [0044]).
Ito does not teach wherein the coating layer is a thin film having a thickness of less than 2 μm. 
Hsu teaches (Figs. 4A-4B) the coating layer is a thin film having a thickness of less than 2 μm (see Fig. 4A-4B – the pitch P1 between the through holes 212 is 100 nm per para [0027].  Since the pitch includes the thickness of the probe and the thickness of the insulating materials in addition to the space between the holes, it is clear that the thickness of the insulating materials 250 is less than 2 μm since the pitch is considerably smaller at 100 nm.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to have a thickness less than 2 μm as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve fine resolution wire spacing.  It is further noted that change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105, USPQ 237 (CCPA 1955).
Regarding claim 21, Ito teaches (Figs. 1-2) the testing head of claim 16, but does not teach wherein the coating layer extends along the whole body of each contact probe of the plurality of contact probes of the second group.
Hsu teaches (Fig. 2) the coating layer extends along the whole body of each contact probe of the plurality of contact probes of the second group (see Fig. 2 – insulating material 250 extends along the whole body of probe 240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to extend along he whole body of each probe as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to minimize shorting and cross talk as taught by Hsu. 
Regarding claim 22, Ito teaches (Figs. 1-2) the testing head of claim 16, but does not teach wherein the coating layer extends only in a section of said body of each contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head.
Hsu teaches (Fig. 2) the coating layer extends only in a section of said body of each contact probe of the second group, the section being one to be housed in a corresponding housing guide hole of the at least one guide during a normal working of the testing head (see Fig. 2 – insulating material 250 extends along a portion of the probe 240 including portion of probe in through hole 222.  The ends of the probe are exposed and therefore meets the claimed limitation of “coating layer extends only in a section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating layer taught by Ito to extend only in a section of the body including one to be housed in a housing guide hole as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to isolate probes from unwanted shorting or crosstalk.
Regarding claim 23, Ito teaches (Figs. 1-2) the testing head of claim 16, wherein the conductive portion is made of a metallic material selected from copper, gold, silver, palladium, rhodium and their alloys (see para [0042] – GND layer 52a is made of copper, nickel, and gold).
Regarding claim 24, Ito teaches (Figs. 1-2) the testing head of claim 16, wherein the at least one guide is in proximity to a device under test (see Fig. 1 – plate 42a is in proximity to electrode pad 14 of semiconductor wafer 14) and comprises circuital components electrically connected to the at least one conductive portion (see Fig. 2- plate 42a includes bypass path 52c serving as a circuit element to connected plates 42a and 42b).
Regarding claim 25, Ito teaches (Figs. 1-2) the testing head of claim 24, wherein the circuital components are filtering elements (see Fig. 1-2 – the bypass path 52c serves to form a grounded enclosure around the probes 240.  This filters noise and is therefore considered a “filtering element.”).

Claims 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Ito JP 2014112046 (Ito) in view of Hsu et al. US 2016/0274147 (Hsu) and in further view of Kim US 2015/0198632 (Kim).
Regarding claim 4, Ito in view of Hsu teaches the testing head of claim 1, but does not explicitly teach wherein the at least one conductive portion comprises an orthogonal portion which extends at least partially within the housing guide holes.
Kim teaches (Fig. 2) at least one conductive portion comprises an orthogonal portion which extends at least partially within the housing guide holes (see Fig. 2 – conductive trace 40 is within the first guide holes 11b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Ito in view of Hsu to comprise an orthogonal portion which extends at least partially within the guide holes as taught by Kim as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure contact with the probe.
Regarding claim 5, Ito in view of Hsu teaches the testing head of claim 1, but does not teach wherein the at least one conductive portion entirely covers the at least one guide.
Kim teaches (Fig. 2) the at least one conductive portion entirely covers the at least one guide (see Fig. 2 – conductive trace 40 is within the first guide holes 11b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Ito in view of Hsu to entirely covers the at least one guide as taught by Kim as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure contact with the probe.
Regarding claim 17, Ito in view of Hsu teaches the testing head of claim 16, but does not teach wherein the at least one conductive portion comprises an orthogonal portion which extends at least partially within the housing guide holes.
Kim teaches (Fig. 2) at least one conductive portion comprises an orthogonal portion which extends at least partially within the housing guide holes (see Fig. 2 – conductive trace 40 is within the first guide holes 11b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Ito in view of Hsu to comprise an orthogonal portion which extends at least partially within the guide holes as taught by Kim as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure contact with the probe.
Regarding claim 18, Ito in view of Hsu teaches the testing head of claim 16, but does not teach wherein the at least one conductive portion entirely covers the at least one guide.
Kim teaches (Fig. 2) the at least one conductive portion entirely covers the at least one guide (see Fig. 2 – conductive trace 40 is within the first guide holes 11b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive portion taught by Ito in view of Hsu to entirely covers the at least one guide as taught by Kim as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure contact with the probe.

Claims 6, 7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Ito JP 2014112046 (Ito) in view of Hsu et al. US 2016/0274147 (Hsu) and in further view of Ding et al. US 2014/0062519 (Ding).
Regarding claim 6, Ito in view of Hsu teaches the testing head of claim 1, but does not teach wherein the at least one guide is a fully conductive guide.
Ding teaches (Fig. 1) at least one guide is a fully conductive guide (see Fig. 1 – upper plate 12 is made of conductive materials per para [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide as taught by Ito in view of Hsu to be fully conductive as taught by Ding as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to simplify manufacturing.
Regarding claim 7, Ito in view of Hsu teaches the testing head of claim 6, but does not teach wherein the fully conductive guide is chosen between an upper guide, a lower guide or an additional guide of the testing head.
Ding teaches (Fig. 1) fully conductive guide is chosen between an upper guide, a lower guide or an additional guide of the testing head (see Fig. 1 – upper plate 12 is made of conductive materials per para [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide as taught by Ito in view of Hsu to be fully conductive as taught by Ding as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to simplify manufacturing.
Regarding claim 10, Ito in view of Hsu teaches (Figs. 1-2) the testing head of claim 1, wherein the coating layer is made by an insulating material has a high hardness and is selected from a nitride, aluminum oxide, alumina, and diamondlike carbon.
Ding teaches (Fig. 2) the insulating material has a high hardness and is selected from a nitride, aluminum oxide, alumina, and diamondlike carbon (see para [0024] – dielectric materials 20 is oxide ceramic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating material taught by Ito in view of Hsu to be an oxide material as taught by Ding as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve an insulating coating that is durable to physical wear.
Regarding claim 19, Ito in view of Hsu teaches the testing head of claim 16, but does not teach wherein the at least one guide is a fully conductive guide.
Ding teaches (Fig. 1) at least one guide is a fully conductive guide (see Fig. 1 – upper plate 12 is made of conductive materials per para [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide as taught by Ito in view of Hsu to be fully conductive as taught by Ding as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to simplify manufacturing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868